

AMENDED AND RESTATED
INVESTMENT ADVISORY AGREEMENT
 
AGREEMENT, dated as of March 31, 2008, between Anthracite Capital, Inc. (the
"Company"), a Maryland corporation, and BlackRock Financial Management, Inc.
(the "Investment Manager"), a Delaware corporation.
 
WHEREAS, the Company is a real estate finance company that generates income
based on the spread between the interest income on its mortgage loans and
securities investments and the interest expense from borrowings used to finance
its investments. The Company seeks to earn high returns on a risk-adjusted basis
to support a consistent quarterly dividend. The Company expects to qualify for
the tax benefits accorded by Sections 856 through 860 of the Internal Revenue
Code of 1986, as amended (the "Code");
 
WHEREAS, the Company desires to retain the Investment Manager to acquire, sell
and otherwise manage the investments of the Company and to perform certain
supervisory services for the Company in the manner and on the terms set forth
herein;
 
WHEREAS, the Company and the Investment Manager entered into that certain
Amended and Restated Investment Advisory Agreement, dated as of March 15, 2007
(the "Prior Agreement");
 
WHEREAS, the Investment Manager and the Company desire to amend and restate the
Prior Agreement, as amended, in its entirety as set forth below;
 
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:
 

1.  
Certain Definitions

 

(a)  
"Adjusted Operating Earnings" means Operating Earnings plus realized gains, net
foreign currency gains and decreases in expense associated with reversals of
credit impairments on commercial mortgage loans; less realized losses, net
foreign currency losses and increases in expense associated with credit
impairments on commercial mortgage loans.

 

(b)  
"Affiliate" means, when used with reference to a specified person,

 

(i)  
any person that directly or indirectly controls or is controlled by or is under
common control with the specified person,

 

(ii)  
any person that is an officer of, partner in or trustee of, or serves in a
similar capacity with respect to, the specified person or of which the specified
person is an officer, partner or trustee, or with respect to which the specified
person serves in a similar capacity and

 

--------------------------------------------------------------------------------


 

(iii)  
any person that, directly or indirectly, is the beneficial owner of 5% or more
of any class of equity securities of the specified person or of which the
specified person is directly or indirectly the owner of 5% or more of any class
of equity securities; provided, however, that neither the Company nor any of its
controlled Affiliates will be treated as an Affiliate of the Investment Manager
or any of its Affiliates.

 

(c)  
"Agreement" means this Amended and Restated Investment Advisory Agreement, as
amended from time to time.

 

(d)  
"Board of Directors" means the Board of Directors of the Company.

 

(e)  
"Common Stock" means the common stock, par value $0.001 per share, of the
Company.

 

(f)  
"CDO" means collateralized debt obligations.

 

(g)  
"FAS 159" means the Statement of Financial Accounting Standards No. 159, The
Fair Value Option for Financial Assets and Financial Liabilities - Including an
Amendment of FASB Statement No. 115, promulgated by the Financial Accounting
Standards Board in February 2007.

 

(h)  
"GAAP" means accounting principles generally accepted in the United States of
America.

 

(i)  
"Mortgage-Backed Securities" means debt obligations (bonds) that are secured by
Mortgage Loans or mortgage certificates.

 

(j)  
"Mortgage Loans" means multifamily, residential and commercial term loans
secured by real property.

 

(k)  
"Operating Earnings" means net income after operating expenses and preferred
dividends but before realized and unrealized gains (losses), incentive fees
attributable to other income (loss), net foreign currency gain (loss), hedge
ineffectiveness and income (loss) associated with credit impairments on
commercial mortgage loans, with such other items as set forth in the Company's
applicable Current Report on Form 8-K announcing quarterly results of
operations.

 

(l)  
"Person" means and includes any natural person, corporation, partnership,
association, trust, limited liability company or any other legal entity.

 

(m)  
"Quarterly Average Total Stockholders' Equity" means the average of (i) the
Total Stockholders' Equity at the end of the quarter preceding the applicable
quarter and (ii) the Total Stockholders' Equity at the end of the applicable
quarter, as reported in the Company's publicly filed financial statements.  It
is understood that the Company adopted FAS 159 as of January 1, 2008 and elected
to apply the fair value option to the following financial assets and liabilities
existing at the time of adoption: (1) all securities which were previously
accounted for as available-for-sale; (2) all unsecured long-term liabilities,
consisting of all senior unsecured notes, senior convertible notes, junior
unsecured notes and junior subordinated notes; and (3) all CDO liabilities.

 
2

--------------------------------------------------------------------------------


 

(n)  
"REIT Provisions of the Code" means Sections 856 through 860 of the Code.

 

(o)  
"Ten-Year U.S. Treasury Rate" means the arithmetic average of the weekly average
yield to maturity for actively traded current coupon U.S. Treasury fixed
interest rate securities (adjusted to constant maturities of ten years)
published by the Federal Reserve Board during a quarter, or if such rate is not
published by the Federal Reserve Board, any Federal Reserve Bank or agency or
department of the federal government selected by the Company. If the Company
determines in good faith that the Ten-Year U.S. Treasury Rate cannot be
calculated as provided above, then the rate shall be the arithmetic average of
the per annum average yields to maturities, based upon closing asked prices on
each business day during a quarter, for each actively traded marketable U.S.
Treasury fixed interest rate security with a final maturity date not less than
eight nor more than twelve years from the date of the closing asked prices as
chosen and quoted for each business day in each such quarter in New York City by
at least three recognized dealers in U.S. government securities selected by the
Company.

 

(p)  
"Unaffiliated Directors" shall mean those directors serving on the Board of
Directors who (a) do not own greater than a de minimis interest in the
Investment Manager or any of its Affiliates, other than the Company and any
Person controlled by the Company or (b) within the last two years, have not
directly or indirectly (i) been an officer of or employed by the Company or the
Investment Manager or any of their respective Affiliates, (ii) been a director
of the Investment Manager or any of its Affiliates other than the Company and
any Person controlled by the Company, (iii) performed more than a de minimis
amount of services for the Investment Manager or any of its Affiliates or (iv)
had any material business or professional relationship with the Investment
Manager or any of its Affiliates other than as a director of the Company and any
Person controlled by the Company.

 

(q)  
"Window Period" shall mean the first 20 trading days of the Common Stock on the
New York Stock Exchange commencing on the first full trading day after the
release of the Operating Earnings, as that period may be shortened, prolonged or
altered by the Company.

 

2.  
In General

 
The Investment Manager agrees, as more fully set forth herein, to act as
investment adviser to the Company with respect to the investment of the
Company's assets and to supervise and arrange the purchase of securities and
loans for and the sale of securities and loans held in the investment portfolio
of the Company. The Investment Manager shall manage the investment assets of the
Company in conformity with the policies that are approved and monitored by the
Board of Directors. The Investment Manager shall prepare regular reports for the
Board of Directors that will review the Company's acquisitions of assets,
portfolio composition and characteristics, credit quality, performance and
compliance with the policies approved by the Board of Directors. The Investment
Manager shall allocate investment and disposition opportunities in accordance
with policies and procedures the Investment Manager considers fair and
equitable, including, without limitation, such considerations as investment
objectives, restrictions and time horizons, availability of cash and the amount
of existing holdings.
 
3

--------------------------------------------------------------------------------


 

3.  
Duties and Obligations of the Investment Manager with Respect to Investment of
Assets of the Company

 

(a)  
Subject to the succeeding provisions of this Section and subject to the
direction and control of the Board of Directors, the Investment Manager will be
responsible for the day-to-day investment management of the Company and will
perform (or cause to be performed) such services and activities relating to the
investment of assets of the Company as may be appropriate, including, but not
limited to:

 

(i)  
providing a complete program of investing and reinvesting the capital and assets
of the Company in pursuit of the Company's investment objectives and in
accordance with the policies adopted by the Board of Directors from time to
time;

 

(ii)  
serving as the Company's consultant with respect to formulation of investment
criteria and preparation of policy guidelines by the Board of Directors;

 

(iii)  
assisting the Company in developing criteria for mortgage asset purchase
commitments that are specifically tailored to the Company's investment
objectives and making available to the Company the Investment Manager's
knowledge and experience with respect to mortgage assets and other real estate
related assets;

 

(iv)  
counseling the Company in connection with investment policy decisions made by
the Board of Directors;

 

(v)  
evaluating and recommending hedging strategies to the Board of Directors in
accordance with hedging guidelines and policies adopted by the Board of
Directors, and engaging in hedging activities on behalf of the Company,
consistent with the Company's status as a REIT;

 

(vi)  
maintaining the Company's exemption from regulation as an investment company
under the Investment Company Act of 1940, as amended (the "Investment Company
Act");

 

(vii)  
representing the Company in connection with the purchase and commitment to
purchase or sell mortgage assets, including the accumulation of Mortgage Loans
for securitization and the incurrence of debt;

 
4

--------------------------------------------------------------------------------


 

(viii)  
arranging for the issuance of Mortgage-Backed Securities from pools of Mortgage
Loans owned by the Company;

 

(ix)  
acquiring and managing Mortgage-Backed Securities;

 

(x)  
furnishing reports and statistical and economic research to the Company
regarding the Company's activities and the services performed for the Company by
the Investment Manager; and

 

(xi)  
monitoring and providing to the Board of Directors on an ongoing basis price
information and other data, obtained from certain nationally recognized dealers
that maintain markets in mortgage assets identified by the Board of Directors
from time to time, and providing data and advice to the Board of Directors in
connection with the identification of such dealers.

 

(b)  
In the performance of its duties under this Agreement, the Investment Manager
shall at all times use all reasonable efforts to conform to and act in
accordance with any requirements imposed by (i) the status of the Company as a
REIT as defined in the REIT Provisions of the Code; (ii) the Company's status as
an entity exempt from regulation under the Investment Company Act; (iii) any
other applicable provision of law; (iv) the provisions of the Articles of
Incorporation and By-Laws of the Company, as such documents are amended from
time to time; (v) the investment objectives and policies of the Company as set
forth in its Registration Statement on Form S-11, as such objectives and
policies may thereafter be amended from time to time; and (vi) any policies and
determinations of the Board of Directors.

 

(c)  
The Investment Manager will bear all costs and expenses of the Investment
Manager's officers and employees and any overhead incurred in connection with
the Investment Manager's duties hereunder, the cost of office space and
equipment required for performance of the Investment Manager's duties and shall
bear the costs of any salaries or directors' fees of any officers or directors
of the Company who are Affiliates of the Investment Manager, except that the
Board of Directors may approve reimbursement to the Investment Manager of the
Company's pro rata portion of the salaries, bonuses, health insurance,
retirement benefits and all similar employment costs for the time spent on
Company operations and administration (other than the provision of services
covered by Section 3(a) above) of all personnel employed by the Investment
Manager who devote substantial time to Company operations and administration or
the operations and administration of other companies advised by the Investment
Manager; provided that the Investment Manager shall not be expected to bear the
following expenses: issuance and transaction costs incident to the acquisition,
disposition and financing of investments, legal, accounting and auditing fees
and expenses, the compensation and expenses of the Company's Unaffiliated
Directors, the costs of printing and mailing proxies and reports to
stockholders, costs incurred by employees of the Investment Manager for travel
on behalf of the Company, costs associated with any computer software or
hardware that is used solely for the Company, costs to obtain liability
insurance to indemnify the Company's directors and officers, the Investment
Manager and its employees and directors and any underwriters, and the
compensation and expenses of the Company's custodian and transfer agent, if any.
The Company will also be required to pay all expenses incurred in connection
with due diligence, the accumulation of Mortgage Loans, the master and special
servicing of Mortgage Loans, the issuance and administration of Mortgage-Backed
Securities from pools of Mortgage Loans or otherwise, the raising of capital,
the incurrence of debt, the acquisition of assets, interest expenses, taxes and
license fees, non-cash costs, litigation, the base and incentive management fee
and extraordinary or non-recurring expenses.

 
5

--------------------------------------------------------------------------------


 

(d)  
The Investment Manager shall give the Company the benefit of its best judgment
and effort in rendering services hereunder.

 

(e)  
Nothing in this Agreement shall prevent the Investment Manager or any partner,
officer, employee or other Affiliate of the Investment Manager from acting as
investment adviser for any other person, firm or corporation, or from engaging
in any other lawful activity, and shall not in any way limit or restrict the
Investment Manager or any of its shareholders, officers, employees or agents
from buying, selling or trading any securities for its or their own accounts or
for the accounts of others for whom it or they may be acting; provided, however,
that the Investment Manager will not undertake activities which, in its
judgment, will substantially and adversely affect the performance of its
obligations under this Agreement.

 

(f)  
The Investment Manager shall maintain appropriate books of accounts and records
relating to services performed under this Agreement, and such books of accounts
and records shall be accessible for inspection by representatives of the Company
or any of its subsidiaries at any time during normal business hours. The
Investment Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information to nonaffiliated third parties except with the
prior written consent of the Board of Directors or as may be required by law or
order of a court or other tribunal having requisite jurisdiction.

 

(g)  
The Investment Manager shall require each seller or transferor of assets to be
acquired by the Company to make such representations and warranties regarding
such assets as may be directed by the Board of Directors, or, if no such
directions are given, as may, in the judgment of the Investment Manager, be
necessary and appropriate. In addition, the Investment Manager shall take such
other action as may be directed by the Board of Directors, or, if no such
directions are given, as it deems necessary or appropriate with regard to the
protection of the Company's assets.

 
6

--------------------------------------------------------------------------------


 

4.  
Portfolio Transactions and Brokerage

 
The Investment Manager is authorized, for the purchase and sale of the Company's
assets, to employ such securities dealers as may, in the judgment of the
Investment Manager, implement the policy of the Company to obtain the best net
results taking into account such factors as price, including dealer spread, the
size, type and difficulty of the transaction involved, the firm's general
execution and operational facilities and the firm's risk in positioning the
securities involved and is authorized to direct the execution of such
transactions, in compliance with applicable law to dealers and brokers that are
affiliates of, or have a financial interest in, the Investment Manager or its
affiliates ("Affiliated Broker-Dealers"). The Investment Manager and any
Affiliated Broker-Dealers are also hereby authorized by the Company to execute
agency cross transactions on the Company's behalf. Agency cross transactions may
facilitate a purchase or sale of a block of securities at a predetermined price
and may avoid unfavorable price movements which might otherwise be suffered if
the purchase or sale order were exposed to the market. However, the Manager and
its Affiliated Broker-Dealers may receive commissions from, and therefore may
have a potentially conflicting division of loyalties and responsibilities
regarding, both parties to an agency cross transaction. The Company understands
that its authority to the Investment Manager to effect agency cross transactions
for the Company is terminable at will without penalty, effective upon receipt by
the Investment Manager of written notice from the Company. If the Company's
assets are subject to Section 11(a) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and Rule 11a2-2(T) thereunder, the Company
authorizes the Investment Manager's Affiliated Broker-Dealers that may be
members of a U.S. securities exchange, or have the right to trade on such an
exchange, to execute transactions on such exchange for the Company. Consistent
with this policy, the Investment Manager is authorized to direct the execution
of the Company's portfolio transactions to dealers and brokers furnishing
statistical information or research deemed by the Investment Manager to be
useful or valuable to the performance of the Investment Manager's investment
advisory functions for the Company.
 

5.  
Compensation of the Investment Manager

 

(a)  
The Company agrees to pay to the Investment Manager and the Investment Manager
agrees to accept, the fees specified in this Section 5(a) and Section 5(f)
below, as full compensation for all services rendered by the Investment Manager
as such:

 

 
(i)
a quarterly base management fee based on Quarterly Average Total Stockholders'
Equity, calculated as follows:

 
Quarterly Average Total
 
Base
 
Stockholders' Equity
 
Management Fee
 
Less than or equal to $400 million
   
0.3750
%
Greater than $400 million, but less than or equal to $800 million
   
0.3125
%
Greater than $800 million
   
0.2500
%
         
and
       

 
7

--------------------------------------------------------------------------------


 

 
(ii)
an incentive fee in an amount equal to the product of 25% of the dollar amount
by which:

 

(1)  
Adjusted Operating Earnings of the Company (before incentive fee) for the
applicable quarterly period exceeds

 

(2)  
an amount equal to (A) the weighted average of the price per share of the Common
Stock in the initial public offering and the prices per share of Common Stock in
any secondary offerings of Common Stock by the Company, including, without
limitation, issuances of Common Stock pursuant to the Company's Dividend
Reinvestment and Stock Purchase Plan, private placements, public offerings and
exercises of options granted under the Company's 1998 Stock Option Plan,
multiplied by (B) the Ten-Year U.S. Treasury Rate plus 4.0% per annum (expressed
as a quarterly percentage) multiplied by (C) the weighted average number of
shares of Common Stock outstanding during such quarter.

 

(b)  
Calculation of the incentive fee payable to the Investment Manager shall be
calculated using a rolling four-quarter high watermark (the "Watermark"). In
determining the Watermark, the Investment Manager shall calculate the incentive
fee based upon the current and prior three quarters' Adjusted Operating Earnings
and/or net income (the "Yearly Incentive Fee"), as the case may be, as follows:
(i) for the 1st quarter of fiscal 2008 and all prior quarters, net income, and
(ii) for the 2nd quarter of fiscal 2008 and all subsequent quarters, Adjusted
Operating Earnings. For clarification purposes only, in calculating the
incentive fee at: (i) June 30, 2008, the Investment Manager shall calculate the
Watermark based upon: 2nd quarter of fiscal 2008 Adjusted Operating Earnings,
and 1st quarter of fiscal 2008 and 3rd and 4th quarters of fiscal 2007 net
income; and (ii) at September 30, 2008, the Investment Manager shall calculate
the Watermark based upon: 2nd and 3rd quarters of fiscal 2008 Adjusted Operating
Earnings and 1st quarter of fiscal 2008 and 4th quarter of fiscal 2007 net
income. The Company shall pay the Investment Manager an incentive fee in the
current quarter if the Yearly Incentive Fee is greater than the amount the
Company paid to the Investment Manager in the prior three quarters cumulatively.
In calculating the incentive fee, Adjusted Operating Earnings may exclude
special one-time events pursuant to changes in GAAP accounting pronouncements,
or other one-time events, after discussion between the Investment Manager and
the Unaffiliated Directors. In calculating the incentive fee, net income shall
be based on GAAP and adjusted to exclude special one-time events pursuant to
changes in GAAP accounting pronouncements, or other one-time events, after
discussion between the Investment Manager and the Unaffiliated Directors. For
any period less than a fiscal quarter during which this Agreement is in effect,
the fee shall be prorated according to the proportion which such period bears to
a full quarter of 90, 91 or 92 days, as the case may be.

 
8

--------------------------------------------------------------------------------


 

(c)  
One hundred percent (100%) of the base management fee and the incentive fee
shall (subject to the other provisions of this Section 5) be payable to the
Investment Manager in Common Stock. Any shares issued pursuant to this provision
shall be issued pursuant to any applicable stock plan approved by the Company's
stockholders.

 

(d)  
The management fees earned under Section 5(a) will be payable in arrears. The
amount of Common Stock payable for the base management fee and the incentive fee
for a quarter shall be calculated by dividing the applicable fee by the average
of the opening and closing prices of the Common Stock on the New York Stock
Exchange during the first 10 days of the Window Period in the subsequent
quarter. Payment of such fees shall be made as soon as practicable following
such calculation.

 

(e)  
The base management fee is intended to compensate the Investment Manager for its
costs in providing investment management services to the Company. The Board of
Directors may adjust the base management fee with the consent of the Investment
Manager in the future if necessary to align the fee more closely with the costs
of such services.

 

(f)  
The Company shall pay to the Investment Manager, which payment shall be part of
the base management fee, a number of shares of Common Stock equal to one half of
one percent (0.5%) of the total number of shares of Common Stock outstanding as
of the tenth trading day of the Window Period that commences in the fourth
quarter of each year or, if there is no such Window Period, as of December 31 of
each year. The Company shall pay such shares as soon as practicable after
calculation of the shares payable. Any shares of Common Stock issued pursuant to
this provision shall be issued pursuant to any applicable stock plan approved by
the Company's stockholders.

 

(g)  
The Investment Manager's receipt of Common Stock in accordance herewith shall be
subject to all applicable securities laws (including, without limitation,
prohibitions on insider trading), and all further restrictions as shall be
deemed necessary or advisable by the Board of Directors. To the extent that the
Investment Manager may be deemed a director of the Company, all acquisitions of
Company equity securities, including Common Stock, made by the Investment
Manager pursuant to and in accordance with the terms and conditions of this
Agreement shall constitute exempt acquisitions by the Investment Manager
pursuant to Rule 16b-3 under the Exchange Act. The Investment Manager shall have
the right to allocate such shares in its sole and absolute discretion to its
officers, employees and other individuals who provide services to the Investment
Manager, subject to the same restrictions as above.

 
9

--------------------------------------------------------------------------------


 

6.  
Indemnity

 

(a)  
The Company hereby agrees to indemnify the Investment Manager and each of the
Investment Manager's shareholders, officers, employees, agents, associates and
controlling persons and the shareholders, officers, employees and agents thereof
(including any individual who serves at the Investment Manager's request as
director, officer, partner, trustee or the like of another corporation) (each
such person being an "indemnitee") against any liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees (all as provided in accordance with applicable
corporate law) reasonably incurred by such indemnitee in connection with the
defense or disposition of any action, suit or other proceeding, whether civil or
criminal, before any court or administrative or investigative body in which he
may be or may have been involved as a party or otherwise or with which he may be
or may have been threatened, while acting in any capacity set forth above in
this Section 6 or thereafter by reason of his having acted in any such capacity,
except with respect to any matter as to which he shall have been adjudicated not
to have acted in good faith in the reasonable belief that his action was in the
best interests of the Company and furthermore, in the case of any criminal
proceeding, so long as he had no reasonable cause to believe that the conduct
was unlawful; provided, however, that (1) no indemnitee shall be indemnified
hereunder against any liability to the Company or its stockholders or any
expense of such indemnitee arising by reason of (i) willful misfeasance, (ii)
bad faith, (iii) gross negligence or (iv) reckless disregard of the duties
involved in the conduct of his position (the conduct referred to in such clauses
(i) through (iv) being sometimes referred to herein as "disabling conduct"), (2)
as to any matter disposed of by settlement or a compromise payment by such
indemnitee, pursuant to a consent decree or otherwise, no indemnification either
for such payment or for any other expenses shall be provided unless there has
been a determination that such settlement or compromise is in the best interests
of the Company and that such indemnitee appears to have acted in good faith in
the reasonable belief that his action was in the best interests of the Company
and did not involve disabling conduct by such indemnitee and (3) with respect to
any action, suit or other proceeding voluntarily prosecuted by any indemnitee as
plaintiff, indemnification shall be mandatory only if the prosecution of such
action, suit or other proceeding by such indemnitee was authorized by a majority
of the Board of Directors. Notwithstanding the foregoing, nothing contained in
this paragraph or elsewhere in this Agreement shall constitute a waiver by the
Company of any of its legal rights to the extent they may not be waived.

 

(b)  
The Company shall make advance payments in connection with the expenses of
defending any action with respect to which indemnification might be sought
hereunder if the Company receives a written affirmation of the indemnitee's good
faith belief that the standard of conduct necessary for indemnification has been
met and a written undertaking to reimburse the Company unless it is subsequently
determined that he is entitled to such indemnification and if a majority of the
Board of Directors determine that the facts then known to them would not
preclude indemnification. In addition, at least one of the following conditions
must be met: (A) the indemnitee shall provide a security for his undertaking,
(B) the Company shall be insured against losses arising by reason of any lawful
advances or (C) a majority of a quorum consisting of directors of the Company
who are neither affiliated persons of the Company nor parties to the proceeding
("Disinterested Non-Party Directors") or an independent legal counsel in a
written opinion, shall determine, based on a review of readily available facts
(as opposed to a full trial-type inquiry), that there is reason to believe that
the indemnitee ultimately will be found entitled to indemnification.

 
10

--------------------------------------------------------------------------------


 

(c)  
All determinations with respect to indemnification hereunder shall be made (1)
by a final decision on the merits by a court or other body before whom the
proceeding was brought that such indemnitee is not liable by reason of disabling
conduct or (2) in the absence of such a decision, by (i) a majority vote of a
quorum of the Disinterested Non-Party Directors of the Company or (ii) if a
majority vote of such quorum so directs, independent legal counsel in a written
opinion. All determinations that advance payments in connection with the expense
of defending any proceeding shall be authorized shall be made in accordance with
the immediately preceding clause (b).

 

(d)  
The rights accruing to any indemnitee under these provisions shall not exclude
any other right to which he may be lawfully entitled.

 

7.  
Duration and Termination

 
This Agreement shall commence on the date hereof for an initial term expiring on
March 31, 2009. Thereafter, successive extensions, each for a period not to
exceed one year, may be made by agreement between the Company and the Investment
Manager, with the approval of a majority of the Unaffiliated Directors until
terminated or assigned under the provisions of this Section 7 or Section 9, as
the case may be, of this Agreement.
 
Upon termination of this Agreement by the Company, the Company is obligated to
pay the Investment Manager a termination fee that will be determined by
independent appraisal other than in the case of termination by the Company for
cause (as described below). The Company may terminate, or decline to renew the
term of, this Agreement without cause at any time upon 60 days' written notice
by a majority vote of the Unaffiliated Directors; provided that the Company
shall pay the Investment Manager a termination fee determined by independent
appraisal of the value of this Agreement. Such appraisal is to be conducted by a
nationally recognized appraisal firm mutually agreed upon by the Company and the
Investment Manager. If the Company and the Investment Manager are unable to
agree upon an appraisal firm, then each of the Company and the Manager is to
choose an independent appraisal firm to conduct an appraisal. In such event, (i)
if the appraisals prepared by the two appraisers so selected are the same or
differ by an amount that does not exceed 20% of the higher of the two
appraisals, the termination fee is to be deemed to be the average of the
appraisals as prepared by each party's chosen appraiser and (ii) if these two
appraisals differ by more than 20% of such higher amount, the two appraisers
together are to select a third appraisal firm to conduct an appraisal. If the
two appraisers are unable to agree as to the identity of such third appraiser,
either of the Investment Manager and the Company may request that the American
Arbitration Association ("AAA") select the third appraiser. The termination fee
then is to be the amount determined by such third appraiser, but in no event
shall the termination fee be less than the lower of the two initial appraisals
or more than the higher of such two initial appraisals. Each party shall pay the
costs of the appraisers chosen by it, and each party shall pay one half of the
costs of the third appraiser. Any appraisal hereunder shall be performed no
later than 45 days following selection of the appraiser or appraisers.
 
11

--------------------------------------------------------------------------------


 
At the option of the Company, this Agreement, or any extension hereof, shall be
and become terminated with cause upon 60 days' prior written notice of
termination from the Board of Directors to the Investment Manager, without
payment of any termination fee, if any of the following events occur: (i) if the
Investment Manager commits a material breach of any provision of this Agreement
(including any material breach of the provisions contained in Section 3(a) and
(b) herein) and, after notice of such violation, shall not cure such violation
within 30 days; or (ii) there is entered an order for relief or similar decree
or order with respect to the Investment Manager by a court having competent
jurisdiction in an involuntary case under the federal bankruptcy laws as now or
hereafter constituted or under any applicable federal or state bankruptcy,
insolvency or other similar laws; or the Investment Manager (A) ceases, or
admits in writing its inability, to pay its debts as they become due and
payable, or makes a general assignment for the benefit of, or enters into any
composition or arrangement with, creditors; (B) applies for, or consents (by
admission of material allegations of a petition or otherwise) to the appointment
of a receiver, trustee, assignee, custodian, liquidator or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its properties or assets, or authorizes such an application or consent, or
proceedings seeking such appointment are commenced without such authorization,
consent or application against the Investment Manager and continue undismissed
for 30 days; or (C) authorizes or files a voluntary petition in bankruptcy, or
applies for or consents (by admission of material allegations of a petition or
otherwise) to the application of any bankruptcy, reorganization, arrangement,
readjustment of debt, insolvency, dissolution, liquidation or other similar law
of any jurisdiction, or authorizes such application or consent, of proceedings
to such end are instituted against application or consent, or proceedings to
such end are instituted against the Investment Manager without such
authorization, application or consent and are approved as properly instituted
and remain undismissed for 30 days or result in adjudication of bankruptcy or
insolvency; or (D) permits or suffers all or any substantial part of its
properties or assets to be sequestered or attached by court order and the order
remains undismissed for 30 days.
 
The Investment Manager agrees that if any of the events specified above occur,
it will give prompt written notice thereof to the Board of Directors after the
occurrence of such event.
 
Upon written request from the Company, the Investment Manager shall prepare,
execute and deliver to a successor manager any and all documents and other
instruments, place in such successor manager's possession all files and do or
cause to be done all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, to the successor manager at the
Investment Manager's sole expense; provided, however, that the Investment
Manager shall be entitled to retain copies of all such documents and other
instruments as it may be required by federal or state law. The Investment
Manager agrees to cooperate with Company and such successor manager in effecting
the termination of the Investment Manager's responsibilities and rights under
this Agreement.
 
12

--------------------------------------------------------------------------------


 

8.  
Action Upon Termination

 
From and after the effective date of termination of this Agreement pursuant to
Section 7 hereof, the Investment Manager shall not be entitled to compensation
for further services under this Agreement, but shall be paid all compensation
accruing to the date of termination and, if such termination is not for cause,
the termination fee determined pursuant to Section 7. The Investment Manager
shall forthwith upon such termination deliver to the Board of Directors all
funds and property, documents, corporate records, reports and software of the
Company or any subsidiary of the Company then in the custody of Investment
Manager; provided, however, that the Investment Manager shall be entitled to
retain copies of all such documents and other instruments as it may be required
by federal or state law.
 

9.  
Assignment

 
This Agreement may not be assigned without the prior written consent of all the
parties to this Agreement. For the foregoing purposes, "assigned" shall have the
meaning ascribed to it under the Investment Advisers Act of 1940, as amended,
and the rules promulgated thereunder.
 

10.  
Notices

 
Any notice under this Agreement shall be in writing to the other party at such
address as the other party may designate from time to time for the receipt of
such notice and shall be deemed to be received on the earlier of the date
actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.
 

11.  
Governing Law

 
This Agreement shall be construed in accordance with the laws of the State of
New York for contracts to be performed entirely therein without reference to
choice of law principles thereof.
 

12.  
Amendments

 
This Agreement shall not be amended, changed, modified, terminated or discharged
in whole or in part except by an instrument in writing signed by all parties
hereto, or their respective successors or assigns, or otherwise as provided
herein.
 

13.  
Severability

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity of any other provision, and all other provisions shall
remain in full force and effect.
 

14.  
Entire Agreement

 
This instrument contains the entire agreement between the parties as to the
rights granted and the obligations assumed in this instrument.
 
13

--------------------------------------------------------------------------------


 

15.  
Counterparts

 
This Agreement may be signed by the parties in counterparts which together shall
constitute one and the same agreement among the parties.
 

16.  
Manager Brochure

 
The Company hereby acknowledges that it has received from the Investment Manager
a copy of the Investment Manager's Form ADV, Part II, at least forty-eight hours
prior to entering into this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the date and the year
first above written.
 
ANTHRACITE CAPITAL, INC.
 
/s/ Chris A. Milner
Name: Chris A. Milner
Title: Chief Executive Officer
   
BLACKROCK FINANCIAL MANAGEMENT, INC.
 
/s/ Robert S. Kapito
Name: Robert S. Kapito
Title: President

 
14

--------------------------------------------------------------------------------

